       Case 2:18-cv-13604-JCZ-MBN Document 13 Filed 12/05/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

  CLEM GILLS, ET AL.                                                     CIVIL ACTION


  VERSUS                                                                 NO: 18-13604

  KARL ST. AMANT, ET AL.                                                 SECTION: "A" (5)

                                         MINUTE ENTRY (JS-10: 15)

        On December 5, 2019, the Court held a status conference with the following counsel in

attendance: Joseph Bruno, Sr., Donald Reichert, and Vanessa Motta for Plaintiffs; Ross Molina

for Defendants. The Court set the conference at the request of the parties. (Rec. Doc. 12).

        At the conference counsel apprised the Court as to the status of the case. The Court

determined that the case should be stayed at this time.

        Accordingly;

        IT IS ORDERED that this matter is STAYED pending further orders of the Court;

        IT IS FURTHER ORDERED that the Clerk of Court mark this action CLOSED for

statistical purposes. The Court shall retain jurisdiction and the case shall be restored to the trial

docket upon motion of a party if circumstances change, so that it may proceed to final disposition.

This order shall not prejudice the rights of the parties to this litigation.

                                                      *******
